ATTORNEY GRIEVANCE COMMISSION                                 IN THE
 OF MARYLAND                                             •     COURT OF APPEALS
                                                         •     OF MARYLAND
         Petitioner
                                                         •     Misc. Docket AG
 V.                                                      •     No. 122
                                                         •     September Term, 2016
 JESSSE RAYMOND RUHL

                Respondent

                      ***********************************************
                                          ORDER

        Upon consideration of the Joint Petition for Indefinite Suspension By Consent filed

 herein pursuant to Maryland Rule 19-736, proposing such discipline as corresponding discipline

 for a suspension imposed by the Supreme Court of Pennsylvania in the matter of Office of

 Disciplinary Counsel v. Jesse Raymond Ruhl, No. 1313 Disciplinary Docket No. 3, it is this
 19thday of           June           ,2017,

        ORDERED, by the Court of Appeals of Maryland, that Jesse Raymond Ruhl,

Respondent, is hereby indefinitely suspended by consent from the practice of law in this State,

effective immediately; and it is further

        ORDERED, that the Clerk of this Court shall strike the name of Jesse Raymond Ruhl

from the register of attorneys in this Court, notify Respondent of such action, and comply with

the notice provisions set forth in Maryland Rule 19-761(b); and it is further

       ORDERED, as a condition precedent to reinstatement, that Respondent must be

reinstated as a member of the Bar of the Supreme Court of the Commonwealth of Pennsylvania

before seeking reinstatement to the Bar of this Court.




                                                         /s/ Clayton Greene Jr.
                                                         Senior Judge